            Case 20-50027-KKS     Doc 32     Filed 09/21/20   Page 1 of 4




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

In re:                                                Case No.: 20-50027-KKS
CHRISTI RICHARDSON                                    Chapter 7

      Debtors.
                                      /

    ORDER (I) APPROVING APPLICATION FOR APPROVAL OF
 EMPLOYMENT OF BKGLOBAL REAL ESTATE SERVICES AND (II)
    APPROVING THE APPLICATION TO RETAIN CENTURY 21
  COMMANDER REALTY, INC AS TRUSTEE’S LISTING AGENT TO
            PROCURE PUBLIC SALE PURSUANT TO
              11 U.S.C. §§ 327, 328 AND 330 (DOC #30)

      THIS CAUSE came before the Court upon the Notice and Application of

Karin A. Garvin, the Trustee in the above-captioned case (“Trustee”), to (I) Retain

and Compensate BKGlobal Real Estate Services (“BKGlobal”) pursuant to 11

U.S.C. § § 327 and 328 and (II) Retain and Compensate Century 21 Commander

Realty, Inc as Trustee’s Listing Agent pursuant to 11 U.S.C. § § 327 and 328

(“Application”) |Docket No_30__|. The Court, having reviewed and considered

the Notice, Application, and Affidavits of Disinterestedness, and the same

appearing to be in the best interest of Debtors and the creditors, it is hereby

ORDERED that:

      1.      The Application is hereby APPROVED.

      2.    Defined terms not otherwise defined herein have the meanings given

to them in the Application and Affidavits.
              Case 20-50027-KKS    Doc 32    Filed 09/21/20   Page 2 of 4




        3. The Trustee is authorized to retain and compensate BKGlobal, to market

the Property in the Debtors’ Chapter 7 case pursuant to Sections 327 and 328(a) of

the Bankruptcy Code, and Bankruptcy Rules 2014 and 2016, in accordance with

the terms and conditions set forth in the Marketing Agreement and this Order.

BKGlobal shall not split or otherwise share the Buyer’s Premium with any other

person or entity.

        4.    BKGlobal is a disinterested person within the meaning of Bankruptcy

Code Section 101(14).

        5.    BKGlobal shall be compensated in accordance with the Marketing

Agreement and such compensation shall not hereafter be subject to challenge

except under the standard of review set forth in Section 328(a) of the Bankruptcy

Code.

        6.    BKGlobal is granted a waiver of all monthly, interim, and final fee

application requirements otherwise applicable in this Chapter 7 case and shall be

authorized to receive and retain the Buyer’s Premium at the successful closing of

the sale of the Property to a third party without necessity of further order of the

Court. The estate shall, in no circumstance, be obligated to directly compensate

ADC.

        7.    The Trustee is authorized to retain and compensate the Listing Agent,

to facilitate open houses, showings, and communications with potential purchasers



                                         2
             Case 20-50027-KKS     Doc 32     Filed 09/21/20   Page 3 of 4




of the Property in the Debtors’ Chapter 7 case pursuant to Sections 327 and 328(a)

of the Bankruptcy Code, and Bankruptcy Rules 2014 and 2016, in accordance with

the terms and conditions set forth in the Listing Agreement and this Order. The

Listing Agent shall not split or otherwise share the commission with any other

person or entity, except to the extent that the successful buyer is represented by a

real estate agent, in which case, the commission may be split as agreed to by the

real estate agents.

      8.     The Listing Agent is a disinterested person within the meaning of

Bankruptcy Code Section 101(14).

      9.     The Listing Agent shall be compensated in accordance with the

Listing Agreement and such compensation shall not hereafter be subject to

challenge except under the standard of review set forth in Section 328(a) of the

Bankruptcy Code.

      10.    The Listing Agent is granted a waiver of all monthly, interim, and

final fee application requirements otherwise applicable in this Chapter 7 case and

shall be authorized to receive and retain the Commission at the successful closing

of the sale of the Property to a third party without necessity of further order of the

Court. The estate shall, in no circumstance, be obligated to directly compensate

the Listing Agent.




                                          3
               Case 20-50027-KKS    Doc 32     Filed 09/21/20   Page 4 of 4




      11.      This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation of this Order.

      DONE and ORDERED on September 21, 2020




                                        The Honorable Karen K. Specie
                                        United States Bankruptcy Judge

Prepared by:
Real Assist

Trustee Karin A. Garvin is directed to serve a copy of this order on interested
parties and file a proof of service within 3 days of entry of the order.




                                           4
